THIRD DIVISION
                              DILLARD, P. J.,
                           GOBEIL and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   October 22, 2019




In the Court of Appeals of Georgia
 A19A0966. IN THE INTEREST OF V. G., a child.

      HODGES, Judge.

      The mother of two-year-old V. G. appeals the juvenile court’s order finding V.

G. to be a dependent child and granting temporary custody to the Fulton County

Department of Family and Children Services (the “Department”). The mother argues

that the juvenile court lacked the requisite clear and convincing evidence to support

its findings that (1) V. G. is a “dependent child” within the meaning of OCGA § 15-

11-2 (22), (2) the mother is an unfit parent, and (3) the Department took reasonable

efforts to preserve or reunify the family pursuant to OCGA § 15-11-202. Because the

evidence is insufficient to support a finding that the mother has lost her right to

custody of the child, we reverse.
      The record shows that V. G. was born on April 7, 2017. He has a pediatrician,

is current on vaccinations, and does not have special needs. The mother’s

involvement with the Department began around August 21, 2018, when the mother

contacted a community agency seeking help because she did not have adequate

housing. The agency referred her to the Department, and the mother was “compliant”

and “cooperative” as the Department assisted her in getting into a shelter. The

Department case manager testified that when she saw V. G., he was appropriately

clothed and not underweight or malnourished. According to the case manager, V. G.

was “appropriately bonded” with his mother: she “interacted with him appropriately,”

and he “reache[d] for her and look[ed] to her for comfort.” The mother receives $750

in social security income benefits each month and $190 in food stamps.

      The mother subsequently lost her shelter bed after missing curfew because her

bus was late. The mother contacted “a lot” of shelters, but was unable to secure a

spot, so she went to Grady Hospital to request help from a social worker that she had

previously seen a number of times. The Grady social worker reported the incident to

the Department. Concerned with the mother’s lack of stable housing and a comment

the mother made about being overwhelmed, the Department filed a dependency

complaint on September 7, 2018. Although housing was the primary safety concern

                                         2
prompting removal, and the Department conceded at the dependency hearing that “at

the time of the removal [the mother’s] mental health was not a concern[,]” the

Department’s dependency complaint nonetheless listed concerns regarding the

mother’s alleged bipolar schizophrenia diagnosis, a potential mental breakdown by

the mother, and an older child in foster care.

      On September 10, 2018, the juvenile court issued a dependency removal order,

finding as follows: “Mother requested that [the] child come into care as she is feeling

overwhelmed due to an untreated/unmedicated diagnosis of bipolar-schizophrenia;

mother has no housing and recently lost her bed [at] a homeless shelter.” Based on

these findings, the juvenile court concluded that removing V. G. from his mother’s

care was necessary to protect him, and the court awarded custody to the Department.

The Department decided there would be no reunification plan for the mother.

      Four days later, the Department filed a dependency petition, and the juvenile

court held a hearing on the matter on September 24, 2018. Two witnesses testified at

the hearing: the Department case manager and the mother. Regarding housing, the

mother testified, and the child’s advocate confirmed, that the mother and V. G. could

stay with the mother’s sister until they found another place to stay. When initially

asked, the Department case worker indicated at the dependency hearing that the

                                          3
mother’s sister was not willing to be a resource for the child. However, later during

the hearing, the case worker conceded that V. G.’s mother’s sister recently stated she

was willing to be a resource, but the Department had not had time to follow-up with

her. The mother’s sister did not testify at the hearing, but, according to the case

worker, “if [the mother’s] sister, the maternal aunt, was willing and able to be a

placement resource, [that would] resolve the issue with the Department in regards to

[the mother and the child] having housing.” The juvenile court, however, concluded

in its dependency order that the mother was unable to provide an adequate home,

finding her claim that the mother’s sister was an available placement resource for her

and the child to be “not . . . credible.”

      As for the mother’s alleged mental health issue, the diagnosis, if any, is unclear

from the record. The mother allegedly reported to the case manager that she had been

diagnosed by her school as “schizophrenic bipolar” when she was approximately

three or four years old, but the mother also stated that she had never had the diagnosis

confirmed or taken medication for any mental health disorder. The case manager

admitted that she does not have any information regarding the mother’s diagnosis or

any proof confirming that the mother has been diagnosed with or treated for any

mental health issue. Moreover, the Department did not present expert testimony on

                                            4
the alleged diagnosis or otherwise show that the mother suffered from any symptoms

of a mental health condition.

      The mother’s attorney and the child’s advocate both argued at the dependency

hearing that the Department had not met its burden of proof. According to V. G.’s

child advocate, the mother

      came to the Department for assistance and it seems like we’re penalizing
      her for coming to the Department for assistance. This child is one year
      old. There’s no evidence there have been any harm or hurt to this child.
      . . . And the safety concerns that they’re saying, there is just no evidence
      that matches that. At the preliminary protective hearing there was no
      mention that mental health was even an issue; it said that Mom was
      overwhelmed and that she didn’t have housing. Homelessness alone and
      poverty alone is not enough to keep removing children. . . . I think [the
      mother] does deserve the ability and the opportunity to continue to
      parent her child.

The juvenile court, nevertheless, found V. G. dependent, transferred custody to the

Department, and found the Department made reasonable efforts to eliminate the need

to remove the child from his home and to reunify the child with his family. The

mother appeals.

      1. In two related enumerations of error, the mother argues that the juvenile

court lacked clear and convincing evidence to sustain a finding that V. G. is a

dependent child under OCGA § 15-11-2 (22) or that she is an unfit parent. Because


                                           5
“parental unfitness is essential to support an adjudication of [dependency],” In the

Interest of D. H. D., 289 Ga. App. 32, 35 (656 SE2d 183) (2007) (citation omitted),1

we have consolidated these issues to facilitate our analysis.

      Under OCGA § 15-11-2 (22), a “dependent child” is defined as a child who (a)

has been abused or neglected and is need of the protection of the court; (b) has been

placed for care or adoption in violation of law; or (c) is without his or her parent,

guardian, or legal custodian. A juvenile court “may place a minor child in the

protective custody of the Department where the [Department] shows, by clear and

convincing evidence, that the child is a ‘dependent child.’” (Citation omitted.) In the

Interest of H. B., 346 Ga. App. 163, 164 (1) (816 SE2d 313) (2018).

      On appeal from an order finding a child to be a dependent child, we
      review the juvenile court’s finding of dependency in the light most
      favorable to the lower court’s judgment to determine whether any
      rational trier of fact could have found by clear and convincing evidence
      that the child is dependent. In making this determination we neither
      weigh the evidence nor judge the credibility of the witnesses, but instead
      defer to the factual findings made by the juvenile court, bearing in mind

      1
       Given the similarities between the definition of a “deprived child” under the
former Juvenile Code and that of a “dependent child” under the current Juvenile
Code, “our previous decisions addressing the deprivation of a child are relevant to
appeals involving the dependency of a child.” See In the Interest of S. C. S., 336 Ga.
App. 236, 244, n. 4 (784 SE2d 83) (2016).

                                          6
      that the juvenile court’s primary responsibility is to consider and protect
      the welfare of a child whose well-being is threatened.


(Citation and punctuation omitted.) In the Interest of R. D., 346 Ga. App. 257, 259 (1)

(816 SE2d 132) (2018).

      Proof of parental unfitness must also be [by] clear and convincing
      [evidence]. This standard of review safeguards the high value society
      places on the integrity of the family unit and helps eliminate the risk that
      a factfinder might base his determination on a few isolated instances of
      unusual conduct or idiosyncratic behavior. Only under compelling
      circumstances found to exist by clear and convincing proof may a court
      sever the parent-child custodial relationship.


(Citations omitted.) In the Interest of E. M., 264 Ga. App. 277, 278 (590 SE2d 241)

(2003).

      In this case, the juvenile court’s order is awkwardly worded and confusing.2 In

the “Conclusions of Law” section of the order, the court states that the child is

dependent “in that he is without his parent, guardian or legal custodian.” There is no

mention in the court’s conclusions of abuse, neglect, or failure by the mother “to

provide proper parental care or control, subsistence, education as required by law, or


      2
        This order was prepared and presented by an attorney on behalf of a special
assistant attorney general working for the Department.

                                           7
other care or control necessary for a child’s physical, mental, or emotional health or

morals[,]” which is the definition of “neglect.” OCGA § 15-11-2 (48) (A). In the

“Findings of Fact” section of the order, however, the court’s findings all address

neglect, not dependency based on a child being without his parent, guardian, or legal

custodian. The order indicates that the child

      is in need of the protection of the Court due to being without proper
      parental care and supervision and is dependent as that term is defined in
      OCGA § 15-11-2(22) due to the following conditions:

             1. Said child is without proper parental care, control or
             supervision in that;

             2. The mother is without a home of her own and is unable
             to provide stable housing for the child; the mother secured
             placement in a shelter but lost the placement by not
             returning to the shelter in time to preserve her bed; the
             mother testified that she and the child could move in with
             the aunt immediately; however, the case manager testified
             that upon arriving at court the mother asked the case
             manager if the case manager had found a place for the
             mother to stay; the aunt, who previously declined to be a
             placement, was not present in court to confirm that her
             home was available;

             3. The mother reported to the Department that she is
             diagnosed with Bipolar Schizophrenia;

             4. The mother refuses to submit to evaluations to determine
             the status of her mental health;


                                          8
             5. The mother has an open dependency case in DeKalb
             County, GA involving a sibling of the child . . . ;

             6. The mother reported to the Department that she was
             overwhelmed and could no longer care for the child . . . ; at
             a subsequent Family Team Meeting (FTM), the mother
             became hostile and walked out of the room stating she was
             not going to be compliant with the Department’s efforts;

             7. The mother is unable to provide adequate care, control
             or supervision of the child;

             8. The mother is unable to provide an adequate home, care
             or support for the child; the mother has visited Grady
             Hospital three (3) to four (4) times in the last six (6)
             months seeking assistance but has not accepted any mental
             health services; the court does not find credible the
             mother’s claim that the aunt is an available placement
             resource for herself and the child; . . . .

Based on these findings, it is clear the juvenile court concluded that V. G. was

dependent based on neglect. Nonetheless, even if we give the court’s findings of fact

the appropriate deference they deserve, the record lacks clear and convincing

evidence that the mother neglected V. G. or that she is an unfit parent.

      (a) Turning first to the issue of neglect, the dependency hearing testimony and

the juvenile court’s order focused primarily on the mother’s lack of stable housing

and mental health. However, the findings on those factors fall short of presenting

clear and convincing evidence of “egregious conduct or evidence of past egregious

                                          9
conduct of a physically, emotionally, or sexually cruel or abusive nature by a parent

toward his or her child or toward another child of such parent” – factors to be

considered in determining whether a child is without proper parental care or control.

(Citation and punctuation omitted.) In the Interest of H. B., supra, 346 Ga. App. at

165 (1). In addition,

      [o]rdinarily, findings of fact by trial courts sitting without a jury are
      binding on appeal. But, where findings of fact are ‘clearly erroneous,’
      or wholly unsupported by the evidence, they may be set aside. And [i]f
      the court’s judgment is based upon a stated fact for which there is no
      evidence, it should be reversed.

(Citations and punctuation omitted.) In the Interest of C. R. M., 179 Ga. App. 38 (345

SE2d 141) (1986).

      Although the mother has had trouble finding stable housing, the record

indicates that she has made efforts to reach out and receive assistance, and she

ultimately located a suitable house for her and the child. The mother testified at the

dependency hearing that her sister, V. G.’s aunt, could provide them with housing,

at least temporarily. As a result, the juvenile court’s finding that the mother is unable

to provide stable housing for the child is contrary to the evidence. While the court’s

order states that the court did not find the mother’s testimony in this regard credible,

even the child’s advocate stated that the maternal aunt was willing to be a resource

                                           10
to house the mother and V. G., and the case manager conceded that V. G.’s maternal

aunt recently stated she was willing to be a resource, but the Department had not had

time to follow-up with her. The case worker further agreed that “if [the mother’s]

sister, the maternal aunt, was willing and able to be a placement resource, [that

would] resolve the issue with the Department in regards to [the mother and the child]

having housing.” Given the testimony at the dependency hearing, we find no clear

and convincing evidence of neglect based on the mother’s lack of stable housing.

      As for the court’s emphasis on the mother’s potential mental health diagnosis,

      [i]t is true that, in determining whether a child is without proper parental
      care or control, and thus a “[dependent] child,” a court may consider a
      medically verifiable deficiency of the parent’s physical, mental, or
      emotional health of such duration or nature as to render the parent
      unable to provide adequately for the physical, mental, emotional, or
      moral condition and needs of the child.

(Citation and punctuation omitted.) In the Interest of C. D. E., 248 Ga. App. 756, 764

(2) (546 SE2d 837) (2001). However, here there is no evidence in the record verifying

that the mother has been diagnosed with any mental health disorder. The only

evidence of an alleged mental health diagnosis is the mother’s statement to the

Department that she had been diagnosed by her school as “schizophrenic bipolar”

when she was approximately three or four years old, but the mother also stated that


                                          11
she had never had the diagnosis confirmed or taken medication for any mental health

disorder. The Department did not present expert testimony on the issue, and the case

manager admitted she does not have any information regarding the mother’s

diagnosis or any proof confirming that the mother has been diagnosed with or treated

for any mental health issue.3

      Moreover, even assuming that the mother has a mental health diagnosis, “the

court completely failed to discuss how such condition was relevant to a finding of

[dependency].” In the Interest of C. D. E., supra, 248 Ga. App. at 764 (2).

      [N]either [the court’s] initial order nor the two witnesses who testified
      . . . explained the meaning of that diagnosis. The record is devoid of any
      evidence describing what the behavior is or how it might limit [the
      mother’s] parental abilities. So even though there may have been such
      a diagnosis, there is no evidence of a medically verifiable mental or
      emotional deficiency that renders [the mother] unable to provide for the
      needs of her child.




      3
          The cases the Department relies on are inapposite. See In the Interest of
D. H. D., supra, 289 Ga. App. at 32-33 (affirming termination of parental rights in
part because the mother was outside in a towel “hallucinating” and “talking to a
spirit,” which she conceded “possibly could tell her to harm her child.”); In the
Interest of M. D., 283 Ga. App. 805, 806 (642 SE2d 863) (2007) (affirming
depravation finding in part because the mother claimed to have been “attacked by
spirits . . . and had been outside attempting to fight them off” while her child was
inside alone).

                                         12
In the Interest of A. G. I., 246 Ga. App. 85, 87-88 (2) (a) (539 SE2d 584) (2000).

There is no evidence that the mother is suffering from any mental health symptoms

that affect her parenting ability or cause her to neglect her child. In fact, mental health

issues were not even a concern at the time of the child’s removal, and the case

manager testified that, but for the mother’s actions in a meeting following the child’s

removal, the mother was cooperative and compliant.

       The fact that the mother refuses to submit to mental health evaluations does

not, without more, support a finding of neglect, especially in light of the lack of

evidence that any alleged mental health disability has caused or contributed to the

child’s neglect or the mother’s ability to parent. See generally In the Interest of K. S.,

271 Ga. App. 891 (611 SE2d 150) (2005) (reversing deprivation finding where there

was no reliable or competent evidence of mother’s present mental impairment or

evidence that any purported condition affected her ability to parent her child). Given

the testimony at the dependency hearing, we find no clear and convincing evidence

of neglect based on any alleged mental health issue of the mother.

       Likewise, the fact that the mother has an open dependency case for an older

sibling does not necessarily lead to a finding of neglect. Although this fact may

indicate that the mother potentially would be unable to care for V. G., see In the

                                            13
Interest of S. L. B., 265 Ga. App. 684, 688 (1) (595 SE2d 370) (2004), “[t]he

[Department] must present evidence of present [dependency], not past or potential

future [dependency].” (Citation and punctuation omitted.) In the Interest of R. S. T.,

323 Ga. App. 860, 863 (748 SE2d 498) (2013). Here, it failed to do so.

         The juvenile court’s order also highlights that the mother felt “overwhelmed,”

and the Department repeatedly asserts in its appellate brief that the case worker

believed V. G. was in immediate danger and an emergency request for protective

custody needed to be filed when the mother told a Grady social worker she was

overwhelmed and needed assistance. However, the case worker never testified at the

dependency hearing regarding the mother’s mental state at the time she spoke with

the Grady social worker or offered evidence that the mother’s feelings of being

overwhelmed were permanent or immediately harmful to the child. See, e.g., In the

Interest of K. A. W., 133 SW3d 1, 13 (VI) (B) (Mo. 2004) (“Feeling overwhelmed in

this context is not an indication of emotional instability, nor is it child abuse; rather,

it is normal.”). Moreover, no evidence was presented that at the time of the

dependency hearing the mother still felt overwhelmed and unable to care for the

child.



                                           14
      (b) As for the mother’s fitness as a parent, the record is uncontroverted that the

mother was taking care of V. G. and providing for his needs. At the time of removal,

V. G. was current on vaccinations, appropriately clothed, not underweight or

malnourished, and “appropriately bonded” with his mother. The record is devoid of

any evidence that V. G. has been harmed by any instability in housing or alleged

mental health issue of his mother.

      It is well-established that a juvenile court is not authorized to remove a child

from a parent, even temporarily,

      unless clear and convincing evidence exists that the [dependency]
      resulted from unfitness on the part of the parent, that is, either
      intentional or unintentional misconduct resulting in the abuse or neglect
      of the child or by what is tantamount to physical or mental incapability
      to care for the child.


(Citation and punctuation omitted.) In the Interest of A. J. H., 325 Ga. App. 848, 852

(755 SE2d 241) (2014).

      Reviewed in a light most favorable to the juvenile court’s judgment, the record

in this case lacks clear and convincing evidence to support the court’s conclusion that

V. G. is a dependent child within the meaning of OCGA § 15-11-2 (22). Although the

mother’s inability to secure stable housing serves neither her nor her child’s best

                                          15
interests, “it in no way constitutes intentional or unintentional misconduct resulting

in abuse or neglect of the child.” In the Interest of E. M., supra, 264 Ga. App. at 281;

see also In the Interest of C. J. V., 323 Ga. App. 283, 286-287 (746 SE2d 783) (2013)

(“poverty alone is not a basis for termination”) (citation omitted). In addition,

pretermitting whether the mother has a mental health diagnosis, the record is devoid

of any evidence that the mother is physically or mentally incapable of caring for her

child.

         Moreover, even if the evidence is sufficient to show that V. G. is dependent,

it is wholly insufficient to establish that the mother is unfit. The record shows that the

mother is willing to provide her son with the care that the law requires, even reaching

out for assistance when necessary. And, the Department presented no evidence that

V. G. has suffered any harm or ill effects at the hands of his mother.

         “While we cannot say that the facts in this case would never merit a finding of

[dependency], under these circumstances, where the [Department has] failed to

demonstrate harm to the child, clear and convincing evidence of [dependency] has not

been established.” (Citation and punctuation omitted.) In the Interest of A. J. H.,

supra, 325 Ga. App. at 853. We reiterate that “[t]he right to the custody and control

of one’s child is a fiercely guarded right in our society and in our law. It is a right that

                                            16
should be infringed upon only under the most compelling circumstances.” (Citation

and punctuation omitted.) In re S. E. H., 180 Ga. App. 849, 851 (350 SE2d 833)

(1986).

      [I]n order to justify even a temporary transfer of custody, the
      [dependency] must be based upon the unfitness of the parent. Here, there
      was no competent evidence presented that the mother was unfit to care
      for her child, and that [V. G.] was a [dependent] child at the time of the
      [dependency] hearing. Accordingly, the juvenile court erred in removing
      the child from the mother’s custody and transferring custody to [the
      Department].

In the Interest of K. S., supra, 271 Ga. App. at 894.

      2. In light of our disposition on the merits of this case, we need not address the

remaining enumerated errors.

      Judgment reversed. Gobeil, J., concurs, Dillard, P. J., concurs fully and

specially.




                                          17
 A19A0966. IN THE INTEREST OF V. G., a child.

      DILLARD, Presiding Judge, concurring fully and specially.

      As President Ronald Reagan once quipped, “[t]he nine most terrifying words

in the English language are: I’m from the Government, and I’m here to help.”1 V. G.’s

mother learned this the hard way when she sought the government’s assistance in

securing suitable housing for her and her young son. Big mistake.

      Rather than actually help, the Department of Family and Children Services

filed a dependency complaint against a caring mother and took custody of her child


      1
        President Ronald Reagan, The President’s News Conference (Aug. 12, 1986),
Ronald Reagan Presidential Foundation & Institute, text available at
https://www.reaganfoundation.org/media/128648/newsconference2.pdf (last visited
Oct. 15, 2019).
because she was poor, possibly had some (undiagnosed) mental-health challenges,

and confessed to a social worker that she was “feeling overwhelmed.” To add insult

to injury, DFCS decided that it would not attempt to reunify V. G. with his mother.

The government did this even though the mother was (1) “appropriately bonded” to

her son; (2) caring for her son, and the child appeared well-fed and clothed; (3) able

to stay with her sister until they found another place to live; and (4) “compliant” and

“cooperative” in her dealings with the agency. As V. G.’s child advocate aptly noted

below, DFCS essentially “penalized” the mother for being homeless and seeking

government assistance.

      The child advocate was exactly right. V. G.’s mother turned to DFCS for help

because she wanted to be a better parent and provide for her child. And to do these

things, she placed her trust in an agency that many parents avoid because they,

understandably, fear that their children will be taken away. In this case, DFCS

justified those fears, living up to its own worst example of government overreach.




                                          2
      Suffice it to say, I agree with the majority that—even after giving the juvenile

court’s findings of fact the appropriate amount of deference—the record does not

contain clear and convincing evidence demonstrating that the mother neglected V. G.

or is an unfit parent.2 Even so, I write separately to express my concerns about the

deeply troubling nature of this case and to, once again, remind the State and our

juvenile courts of the solemn obligation they have to respect the private realm of

family life3 and take seriously the fundamental right of familial relations.4

      2
         I concur fully in the majority’s thoughtful and well-reasoned opinion. As a
result, it may be cited as binding precedent. See Court of Appeals Rule 33.2 (a) (1).
      3
        See Prince v. Massachusetts, 321 U. S. 158, 166 (64 SCt 438, 88 LEd 645)
(1944) (noting that there is a “private realm of family life which the state cannot
enter”); State v. Duncan, ___ Ga. App. ___ (831 SE2d 4, 10 n.1) (2019) (Dillard, P.J.,
concurring fully and specially) (noting that “[t]he family has rightly been
characterized as the first and vital cell of society” (citation and punctuation omitted));
see also Richard W. Garnett, Taking Pierce Seriously: The Family, Religious
Education, and Harm to Children, 76 NOTRE DAME LAW REV. 109, 114 (I) (2000).
      4
         See In the Interest of M. F., 298 Ga. 138, 144-45 (2) (780 SE2d 291) (2015)
(“The presumption that children ordinarily belong in the care and custody of their
parents is not merely a presumption of the statutory and common law, but it has roots
in the fundamental constitutional rights of parents. The Constitution secures the
fundamental right of parents to direct the upbringing of their children, and it protects
a private realm of family life which the state cannot enter without compelling
justification.” (punctuation & citation omitted)); see also Garnett, supra at 132 (III)
(“Surely, the attitude toward a child that best reflects an appreciation for her dignity
as a human person is not the disembodied paternalism of a government functionary,
or even the genuine concern of a well-meaning case-worker, but the love of a parent.
A parent loves this child; the Government[ ] [and] its experts . . . , try as they might,

                                            3
      The liberty interest of parents to direct the upbringing, education, and care of

their children is the most ancient of the fundamental rights we hold as a people and

is “deeply embedded in our law.”5 This cherished right derives from the natural

order,6 preexists government,7 and may not be interfered with by the State except in

most likely do not. A parent has a moral obligation to nurture and protect this child,
this child who can only be, to the Government, simply a particular manifestation of
an abstraction—‘children’—whose best interests the State has charged itself with
advancing. Parental control is a this-child-centered, truly personalist, value, while
state control . . . respects the personhood of children only if one believes that there
is something dignified about being regarded by a hubristic state as a policy datum to
be manipulated . . . in accord with best-interests generalities.” (footnotes omitted)).
      5
          Patten v. Ardis, 304 Ga. 140, 141 (2) (816 SE2d 633) (2018).
      6
        Id. (“More than a hundred years ago, this Court identified [the right of parents
to the care, custody, and control of their children] as among the inherent rights that
are derived from the law of nature.”); see Sloan v. Jones, 130 Ga. 836, 847 (62 SE 21)
(1908), superceded by statute on other grounds as recognized by Proctor v. Proctor,
164 Ga. 721 (139 SE 531) (1927); Moore v. Dozier, 128 Ga. 90, 93-94 (57 SE 110)
(1907); Rives v. Sneed, 25 Ga. 612, 622 (1858); see also Buchanan v. Buchanan, 170
Va. 458, 471-72 (197 SE 426) (1938) (“The wants and weakness of childhood render
maintenance by some one other than the child himself indispensable, and the voice
of nature indicates the parent . . . as the fittest person to afford it. The duty of
maintenance on the part of [parents] in respect to their infant children is, therefore,
a principle of natural law, the right to which, on the part of such children, is insisted
upon as a perfect right by the most eminent authorities, as, amongst others, by
Puffendorf and Montesquieu. The municipal laws of all well regulated societies take
care to enforce this duty; though Providence has done it more effectually by
implanting in the heart of every parent that unquenchable affection which not even
the deformity of person and mind, nor the wickedness, ingratitude, and rebellion of
children can totally extinguish.” (punctuation omitted)); 1 ST. GEORGE TUCKER,
BLACKSTONE’S COMMENTARIES WITH NOTES OF REFERENCE TO THE CONSTITUTION

                                           4
the most compelling circumstances.8 The State and our juvenile courts must be

mindful, then, in every case involving parental rights that—regardless of any

perceived authority given to them by a state statute to interfere with a natural parent’s

custodial relationship with his or her child—their authority is only authorized if it

comports with the long-standing, fundamental principle that “[p]arents have a

constitutional right under the United States and Georgia Constitutions to the care and




AND LAWS OF THE FEDERAL GOVERNMENT OF THE UNITED STATES AND THE
COMMONWEALTH OF VIRGINIA 46 (Birch & Small 1803) (noting that “single families
. . . formed the first natural society, among themselves”).
       7
        See, e.g., In Interest of E. G. L. B., 342 Ga. App. 839, 848 (1) (805 SE2d 285)
(2017); accord In the Interest of C. H., 343 Ga. App. 1, 18 (805 SE2d 637) (2017)
(Dillard, C. J., concurring fully and specially); In the Interest of R. S. T., 345 Ga. App.
300, 315-16 (812 SE2d 614) (2018) (Dillard, C. J., concurring fully and specially)
(“The liberty interest parents have in familial relations with their children is a natural-
law right that has been enshrined in our positive law. It is a right that preexists
government and one that we retain as a people separate and apart from any statute or
constitution.” (citations and punctuation omitted)).
       8
          See In the Interest of D. M., 339 Ga. App. 46, 52 (793 SE2d 422) (2016);
accord In the Interest of J. C., 242 Ga. 737, 738 (1) (251 SE2d 299) (1978); In the
Interest of S. O. C., 332 Ga. App. 738, 743 (774 SE2d 785) (2015); In the Interest of
J. V. J., 329 Ga. App. 421, 425 (765 SE2d 389) (2014); In the Interest of C. J. V., 323
Ga. App. 283, 283 (746 SE2d 783) (2013); In the Interest of M. A., 280 Ga. App. 854,
856 (635 SE2d 223) (2006).

                                            5
custody of their children.”9 In this respect, the Supreme Court of the United States has


      9
         Clark v. Wade, 273 Ga. 587, 596 (IV) (544 SE2d 99) (2001) (plurality
opinion); see Meyer v. Nebraska, 262 U.S. 390, 399 (43 SCt 625, 67 LEd 1042)
(1923) (noting that the liberty interest guaranteed by the Fourteenth Amendment to
the United States Constitution includes “freedom . . . to engage in any of the common
occupations of life, to acquire useful knowledge, to marry, establish a home[,] and
bring up children, to worship God according to the dictates of his own conscience,
and generally to enjoy those privileges long recognized at common law as essential
to the orderly pursuit of happiness by free men” (emphasis supplied)); see also
Stanley v. Illinois, 405 U.S. 645, 651 (II) (92 SCt 1208, 31 LE2d 551) (1972) (“The
Court has frequently emphasized the importance of family. The rights to conceive and
to raise one’s children have been deemed essential, basic civil rights of man, and
rights far more precious than property rights . . . .” (punctuation & citations omitted));
Prince, 321 U. S. at 166 (noting that there is a “private realm of family life which the
state cannot enter”); Pierce v. Soc’y of the Sisters of the Holy Names of Jesus & Mary,
268 U.S. 510, 535 (45 SCt 571, 69 LEd 1070) (1925) (“The child is not the mere
creature of the state; those who nurture him and direct his destiny have the right,
coupled with the high duty, to recognize and prepare him for additional
obligations.”); In the Interest of M. F., 298 Ga. at 144-45 (2) (“The presumption that
children ordinarily belong in the care and custody of their parents is not merely a
presumption of the statutory and common law, but it has roots in the fundamental
constitutional rights of parents. The Constitution secures the fundamental right of
parents to direct the upbringing of their children, and it protects a private realm of
family life which the state cannot enter without compelling justification.”
(punctuation & citation omitted)); Brooks v. Parkerson, 265 Ga. 189, 191 (2) (a) (454
SE2d 769) (1995) (“The U.S. Supreme Court has long recognized a constitutionally
protected interest of parents to raise their children without undue state interference.”);
see generally U.S. Const. amend. IX (“The enumeration in the Constitution, of certain
rights, shall not be construed to deny or disparage others retained by the people.”)
(emphasis supplied)); U.S. Const. amend. XIV, § 1 (“No State shall make or enforce
any law which shall abridge the privileges or immunities of citizens of the United
States[.]”); Ga. Const. Art. 1, § 1, XXIX (“The enumeration of rights herein contained
as part of this Constitution shall not be construed to deny to the people any inherent
rights which they may have hitherto enjoyed.” (emphasis supplied)); Hadley Arkes,

                                            6
acknowledged that “[t]he liberty interest . . . of parents in the care, custody, and

control of their children is perhaps the oldest of the fundamental liberty interests . .

. .”10 And while a parent’s right to raise his or her children without state interference

is largely expressed as a “liberty” interest, the Supreme Court of the United States has

also noted that this natural law right derives from “privacy rights” embedded in the

text, structure, and history of the federal constitution.11

The Return of George Sutherland: Restoring a Jurisprudence of Natural Rights, 282-
83 (1994) (characterizing the Meyer and Pierce decisions as containing “the logic of
natural rights”).
      10
          Troxel v. Granville, 530 U.S. 57, 65 (II) (120 SCt 2054, 147 LE2d 49) (2000)
(plurality opinion); see id. at 68 (II) (noting the constitutional presumption that “fit
parents act in the best interests of their children”); Parham v. J. R., 442 U.S. 584, 602
(III) (b) (99 SCt 2493, 61 LE2d 101) (1979) (noting that the federal constitution’s
“concept of the family rests on a presumption that parents possess what a child lacks
in maturity, experience, and capacity for judgment required for making life’s difficult
decisions,” and that “natural bonds of affection lead parents to act in the best interest
of their children”); see also TUCKER, supra at 446 (“The duty of parents to provide
for the maintenance of their children is a principle of natural law.”); 2 JAMES KENT,
COMMENTARIES ON AMERICAN LAW 169 (O. Halsted 1827) (noting that “[t]he rights
of parents result from their duties [to their children],” and “the law has given them
such authority”); JOHN LOCKE, SECOND TREATISE OF GOVERNMENT, Ch. 6, § 71
(Hackett Publishing Co., Inc. 1980, originally published in 1690) (“This shews the
reason how it comes to pass, that parents in societies, where they themselves are
subjects, retain a power over their children, and have as much right to their
subjection, as those who are in the state of nature.” (emphasis supplied)).
      11
       See Brooks, 265 Ga. at 191-92 (2) (a); see also Clark, 273 Ga. at 606
(Thompson, J., dissenting) (“Under the Due Process Clause of the Fourteenth
Amendment, and our state constitution, parents have a fundamental liberty interest

                                            7
       In Georgia, a parent’s natural right to familial relations is also recognized

“under our state constitutional protections of liberty and privacy rights.”12 Indeed,

Georgia courts have repeatedly recognized that “the constitutional right to raise one’s

children is a fiercely guarded right in our society and law, and a right that should be

infringed upon only under the most compelling circumstances.”13 In fact, according

to our Supreme Court, “there can scarcely be imagined a more fundamental . . . right

than the right of a natural parent to [his or her] offspring.”14 And the fundamental

liberty interest of natural parents in “the care, custody, and management of their child




and privacy right in raising their children without undue state influence.” (emphasis
supplied)); see, e. g., Prince, 321 U.S. at 165 (recognizing a parent’s authority over
rearing his or her children and the right of a parent to control over and training of her
child as “sacred private interests” that are “basic in a democracy”).
       12
        Brooks, 265 Ga. at 192 (2) (a). Cf. Powell v. State, 270 Ga. 327, 330-31 (3)
(510 SE2d 18) (1998) (“[T]he ‘right to be let alone’ guaranteed by the Georgia
Constitution is far more extensive tha[n] the right of privacy protected by the U.S.
Constitution, which protects only those matters ‘deeply rooted in this Nation’s history
and tradition’ or which are ‘implicit in the concept of ordered liberty.’”).
       13
         In the Interest of D. M., 339 Ga. App. at 52 (punctuation omitted); accord
In the Interest of J. C., 242 Ga. at 738 (1); In the Interest of S. O. C., 332 Ga. App. at
743; In the Interest of J. V. J., 329 Ga. App. at 425; In the Interest of C. J. V., 323 Ga.
App. at 283; In the Interest of M. A., 280 Ga. App. at 856.
       14
         In the Interest of M. F., 298 Ga. at 145 (2) (punctuation omitted); accord
Floyd v. Gibson, 337 Ga. App. 474, 479 (1) (788 SE2d 84) (2016).

                                            8
does not evaporate simply because they have not been model parents. . . .”15 To be

sure, parental rights are not absolute. But when this fundamental liberty interest is at

stake, a court must “give full, fair, and thoughtful consideration to the serious matter

at hand.”16

      Here, as explained by the majority, there was essentially no evidence—much

less clear and convincing evidence—that V. G. was dependent or his mother was unfit

or incapable of caring for him. And by removing V. G. from his mother’s custody, the

juvenile court essentially penalized her for seeking assistance in providing such care

for her child. Needless to say, in granting custody of V. G. to the Department, even

temporarily, the juvenile court failed to give the mother’s constitutional right to the

custody, care, and control of her child the thoughtful and serious consideration it




      15
        In the Interest of M. F., 298 Ga. at 145 (2); accord Santosky v. Kramer, 455
U.S. 745, 753 (II) (102 SCt 1388, 71 LE2d 599) (1982); In the Interest of S. O. C.,
332 Ga. App. at 746-47 (3).
      16
        Floyd, 337 Ga. App. at 479 (1); accord In the Interest of C. H., 343 Ga. App.
at 15 (Dillard, C. J., concurring fully and specially).

                                           9
warrants,17 as well as the child’s reciprocal right to be parented by his biological

mother.18

      I take this opportunity, then, to once again remind our juvenile courts and the

State that, in making any decision or taking any action that interferes with a parent-

child relationship, our state statutes are subordinate to and must be construed in light

of the fundamental rights recognized by the federal and Georgia constitutions.19 Once

      17
          See, e.g., In the Interest of T. Y., 350 Ga. App. 553, 559 (829 SE2d 808)
(2019) (noting that even a temporary loss of custody is not authorized unless there is
clear and convincing evidence that the dependency “resulted from unfitness on the
part of the parent, that is, either intentional or unintentional misconduct resulting in
the abuse or neglect of the child or by what is tantamount to physical or mental
incapability to care for the child,” and that “only under compelling circumstances that
are found to exist by such clear and convincing proof may a court sever, even
temporarily, the parent-child custodial relationship.” (punctuation & citation
omitted)).
      18
          See Santosky, 455 U.S. at 760 (III) (A) (“[U]ntil the state proves parental
unfitness, the child and his parents share a vital interest in preventing erroneous
termination of the natural relationship.” (emphasis added)); D. B. v. Cardall, 826 F3d
721, 740 (IV) (A) (4th Cir. 2016) (“Just as parents possess a fundamental right with
respect to their children, children also enjoy a familial right to be raised and nurtured
by their parents.” (punctuation omitted)); Berman v. Young, 291 F3d 976, 983 (2) (7th
Cir. 2002) (“Parents have a fundamental due process right to care for and raise their
children, and children enjoy the corresponding familial right to be raised and nurtured
by their parents.”).
      19
         See, e.g., Borgers v. Borgers, 347 Ga. App. 640, 645-50 (820 SE2d 474)
(2018) (Dillard, C. J., concurring fully and specially); In the Interest of R. B., 346 Ga.
App. 564, 571-76 (816 SE2d 706) (2018) (Dillard, C. J., concurring fully and
specially); In Interest of R. S. T., 345 Ga. App. at 314-21 (Dillard, C. J., concurring

                                           10
again, and I cannot emphasize this enough, “[t]he constitutional right of familial

relations is not provided by government; it preexists government.”20 This “cherished

and sacrosanct right” is not “a gift from the sovereign; it is our natural birthright.

Fixed. Innate. Unalienable.”21 Thus, regardless of a state actor’s personal feelings or

perception of a parent’s fitness to care for or retain custody of his or her child, careful

consideration of these bedrock constitutional principles and safeguards must remain

central to each case without exception. And when this fails to occur, as it did here, we




fully and specially); In the Interest of C. H., 343 Ga. App. at 13-19 (Dillard, C. J.,
concurring fully and specially).
       20
           In Interest of E. G. L. B., 342 Ga. App. at 848; accord Borgers, 347 Ga. App.
at 645-46 (820 SE2d 474) (2018) (Dillard, C. J., concurring fully and specially); In
the Interest of R. B., 346 Ga. App. at 571-76 (Dillard, C. J., concurring fully and
specially); In the Interest of C. H., 343 Ga. App. at 18 (Dillard, C. J., concurring fully
and specially); see In Interest of R. S. T., 345 Ga. App. at 315-16 (Dillard, C. J.,
concurring fully and specially) (“The liberty interest parents have in familial relations
with their children is a natural-law right that has been enshrined in our positive law.
It is a right that preexists government and one that we retain as a people separate and
apart from any statute or constitution.” (footnotes & punctuation omitted)).
       21
         In Interest of E. G. L. B., 342 Ga. App. at 848 (punctuation omitted); accord
In the Interest of C. H., 343 Ga. App. at 18 (Dillard, C. J., concurring fully and
specially).

                                            11
will not hesitate to remind the State22 and our juvenile courts of the solemn obligation

they have to safeguard the parental rights of all Georgians.23




      22
         I pause to make an observation that I hope will be of benefit to the State’s
attorneys going forward. Many of the State’s briefs in dependency and termination-
of-parental-rights cases fail to acknowledge the reality of Georgia’s dramatically
altered jurisprudential landscape. As the State has undoubtedly noticed, we no longer
reflexively affirm juvenile court orders. Nevertheless, the State’s briefs often
overwhelmingly cite to older opinions that failed to seriously consider the parents’
constitutional right to familial relations with their children. In the future, it would be
helpful if the State took to heart our increasingly frequent reversals of dependency
and termination-of-parental-rights orders and submitted briefs that address more
recent—i.e., those from the past decade—Georgia appellate opinions.
      23
          See Garnett, supra at 133 (III) (“[S]tate functionaries, guided and restrained
by a proper humility about their authority and competence, should meddle with [the
parent-child relationship] only to prevent harm, very carefully defined, to a child.
That is, they should not intervene simply whenever they think intrusion or oversight
would serve the Government’s notion of the child’s ‘best interests’ or its own
perceived need and claimed prerogative to create a certain kind of citizen . . . Pierce
[v. Society of the Sisters of the Holy Names of Jesus & Mary, 268 U.S. 510 (45 SCt
571, 69 LEd 1070) (1925),] is a rejection of state omnipotence, not children’s
personhood.”).

                                           12